        Case 1:20-cv-01456-TNM Document 14 Filed 06/10/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                   Plaintiff,
                                                              Case No. 20-1456
            v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                   Defendant.



          NOTICE OF APPEARANCE BY SANDOR A. CALLAHAN

      Please enter the appearance of the undersigned, Sandor A. Callahan of

Mayer Brown LLP, on behalf of Plaintiff Center for Democracy & Technology.


      Dated: June 10, 2020                By:     /s/ Sandor A. Callahan
                                                Sandor A. Callahan
                                                Pro hac vice
                                                MAYER BROWN LLP
                                                350 S. Grand Ave.
                                                Los Angeles, CA 90017
                                                Telephone: 213-229-9500
                                                scallahan@mayerbrown.com

                                                Attorney for Plaintiff Center for
                                                Democracy & Technology
